Citation Nr: 1609989	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United Stated Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability.  The Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of this holding, the Board has recharacterized the issue on appeal above to allow for the most favorable review of the Veteran's claim. 

A hearing was held on October 9, 2014, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2015.  That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current major depressive disorder is at least as likely as not etiologically related to his period of active military service.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating the claim because the Board is taking favorable action by granting the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the Veteran.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

III.  Background

The Veteran asserts that he suffers from an acquired psychiatric disorder resulting from discrimination from fellow soldiers and superior officers during his military service in Germany.

In a September 2012 statement, the Veteran indicated that he did well in basic training, but was subjected to racist treatment once he was stationed in Germany.  He reported that racial slurs were regularly used and that he encountered unwritten rules that black soldiers were not allowed to attend certain clubs with the white soldiers and were forced to wait until white soldiers filled the buses before being allowed to board, which increased the likelihood of being late returning to base.  The Veteran stated that when he complained of this to his superiors, his complaints were effectively ignored and he was advised that this was just the way things were, and that he should catch an earlier bus or simply not go off base.  The Veteran wrote that this treatment was traumatic to him and led to anger, and that unspoken threats of punishment for continued complaints led him to act out, including getting drunk prior to duty and being absent without leave (AWOL).  At the October 2014 Board hearing, the Veteran testified that the trauma from such mistreatment and indifference of his superiors led him to drink as an escape.  

Pursuant to the Board's March 2015 remand directives, the Veteran's complete service personnel records were obtained and associated with the claims file.  While these records do not document any complaints regarding racist treatment experienced by the Veteran, they nevertheless corroborate his assertions that he performed admirably during his early service until being deployed to Germany, where he then engaged in activity leading to discipline and eventual discharge from service.  A chronological record of military service indicates that in two distinct periods at Ft. Jackson, South Carolina, from October 1961 to December 1961 and from December 1961 to February 1962, the Veteran's conduct and efficiency were both rated as excellent, but that for his period of service in Europe from March 1962 to March 1963, his conduct was rated as poor and efficiency as fair.  The Veteran's service personnel records further include documentation of five instances of punishment for periods of varying lengths of AWOL, to include court martial convictions, between July 1962 and February 1963.  The service personnel records also include a record of Article 15 proceedings relating to an incident when the Veteran was incapacitated and unable to properly perform his guard duty as a result of "previous indulgence in intoxicating liquor."

The Veteran's service personnel records include a March 1963 psychiatric evaluation.  The Veteran was referred by his commanding officer prior to possible board proceedings for misconduct.  The evaluator noted that the Veteran's record documented punishment for AWOL and being intoxicated prior to going on duty.  He wrote that the Veteran attributed his behavior to excessive alcohol intake and impulsivity, and noted that although the Veteran felt upon his arrival in Europe that because of his racial background he would experience prejudicial behavior, the Veteran found that in his unit, no one in the section or company was particularly prejudiced.  The evaluator wrote that this was a "borderline situation," and that because of feelings that he would not be able to adjust to this environment, the Veteran was filled with doubts about his own future in the military.  The evaluator described the Veteran's prior misconduct as an immature retreat into alcohol and tendency towards short periods of AWOL.

The Veteran submitted a statement in February 2013 disagreeing with the content of the March 1963 write-up.  He wrote that on arrival in Germany, he was surprised that the German's prejudice paled in comparison to that of the white soldiers in his unit.  He stated that this report was another example of his complaints being ignored, and vehemently denied that he ever would have reported that no one in his unit was particularly prejudiced, given his experiences with having places in town made off limits to black G.I.'s, being denied access to buses back to the base, and being subjected to threats and name calling. 

The claims file contains lay statements from the Veteran's brother and girlfriend relating that whenever he speaks of the military, the Veteran constantly brings up the mistreatment by his fellow soldiers and the lack of concern and inaction of the individuals to whom he complained.  They stated that the Veteran often breaks down in tears when describing these experiences.  Also, although complete treatment records from the Veteran's periods of incarceration have not been obtained, including those from a twenty-year period ending in 2012, a 1992 Presentence Investigation Cover Sheet from the beginning of this period includes a section on "military history."  The probation officer noted, in pertinent part, that the Veteran "was a poor historian as to any aspect of his military experience" and that he stated he served from some time in 1961 to sometime in 1968, with an honorable discharge, when in actuality the Veteran enlisted in September 1961 and was discharged in March 1963.  The report also includes the following notations under "military history":

Between January and February, 1963, the [Veteran] was fined and ordered to complete extra duties.  Service records reflect myriad incidents of misconduct as well as several recorded episodes of being absent without leave.  The consequence of these actions were the [Veteran's] order to confinement in the stockade in March 19[6]3 while stationed in Germany.  Despite these actions, the [Veteran] was discharged under honorable conditions on 3/25/63.  When asked about his military experience, the [Veteran] became upset, crying and said it was bad.  When asked to elaborate on what bad was, he said it was very racial both on the field and off.  He related an experience of coming home in his uniform in New York, when two white people [addressed him using racial slurs].

The Veteran submitted a July 2012 evaluation and opinion from a private psychiatrist.  The Veteran reported a history of having decompensated while in the military after 17 months due to stress he faced dealing with racial discrimination, which resulted in him turning to alcohol for solace and to control his frustrations.  The psychiatrist provided Axis I diagnoses of major depressive disorder, chronic and severe, generalized anxiety disorder, and history of substance abuse.  He opined that, with a reasonable degree of medical certainty, the Veteran's mental problems were directly associated with his military history and it is more likely than not that his depression and continued dysfunction is related to his military history.  A private psychiatric treatment plan note from March 2013 notes that the Veteran had experienced several traumatic events which have resulted in depressive symptoms and a sense that he is being persecuted all the time, sensing prejudice with every interaction.  The licensed counselor diagnosed the Veteran with major depressive disorder, recurrent and moderate.  Another private counselor stated in a September 2012 letter that after having spoken for several months on a weekly basis, the treatment the Veteran received in the Army "is an experience in his life that has left a mark of 'hopelessness' in him."

The Veteran was provided with a VA examination for his claimed mental disorder in July 2013.  The VA examiner reviewed the claims file and personally examined the Veteran.  The Veteran reported that while he was in the Army, his alcohol use started out not being a problem, and then increased until he was using it "all the time."  The VA examiner provided a diagnosis of Mood Disorder, NOS and cocaine abuse.  He opined that the Veteran's major depressive disorder was less likely than not (less than 50 percent or greater probability) incurred in or caused by military service.  As rationale, the examiner stated that the Veteran has a longstanding history of substance abuse, which is known to contribute to mood problems.

On his January 2014 VA Form 9, the Veteran asserted that he has experienced psychiatric symptoms from service to the present, and protested that his long history of substance abuse represents self-medication due to abuse suffered during service.  At the October 2014 Board hearing, the Veteran testified that when he complained about the racist statements and treatment in service, nobody listened to him, and he drank to escape.

Pursuant to the Board's remand directives, the Veteran was provided with an additional examination in July 2015.  The examiner provided a diagnosis of unspecified depressive disorder.  The examiner recorded the Veteran's reports of feeling down, upset, and disappointed in life, since being stationed in Germany.  The Veteran reported becoming disenchanted with service due to the way he was treated because of his race, which resulted in increased anger and disaffection for command and affiliation with the Army.  The Veteran reported that he began to abuse alcohol and drugs to get away from things, which in turn, resulted in diminishing work performance and several AWOL citations.  The Veteran was also diagnosed with unspecified other substance-related disorder, with the Veteran reporting no history of substance abuse until his assignment in Germany, where he began to regularly abuse alcohol and heroin obtained from German nationals.  The July 2015 examiner stated an opinion that the claimed mental health condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, he stated that although the Veteran had no evident psychiatric symptoms prior to being stationed in Germany, and although the Veteran claimed that his substance abuse, unreliable performance of duties and disciplinary actions were the result of his anger over perceived racial discrimination by the Army in Germany, remarking that it was reasonable to assume that racial discrimination could have occurred within the unit, as it was common in military units world-wide at the time, because the separation physical examination made no reference to any psychiatric symptoms or conditions and because the Veteran developed chronic polysubstance abuse and mood disorder in the interim since the 1963 discharge, "it would be clearly medically speculative to conclude that his post-discharge psychiatric conditions were directly psychologically related to his alleged discrimination on active duty and not other post-discharge factors."  The examiner concluded that therefore, it may be reasonably clinically concluded that it is less likely than not that the Veteran's current two DSM 5 conditions have resulted from his claimed racial discrimination by unit members during his Army service in Germany.

IV.  Analysis

Under the laws and regulations as set forth above, the Board finds that, when all reasonable doubt is resolved in the Veteran's favor, the evidence presented warrants service connection for major depressive disorder.

The Veteran has been provided with a current diagnosis of major depressive disorder, and thus has a current disability for VA service connection purposes.  

The Veteran has also consistently described, in statements to VA and to treating physicians, that his emotional difficulties and self-medication with alcohol and heroin originated with the racism he experienced in service.  The Veteran is competent to report on his experiences during service, and the March 1963 psychiatric evaluation and additional service personnel records document that he received punishment for on-duty intoxication and periods of AWOL.  Although the March 1963 evaluation represents contradictory evidence regarding whether the Veteran experienced racial prejudice during service, the Board finds that, when considered along with the Veteran's consistent reports of his in-service experiences, the competent lay statements submitted on his behalf by his girlfriend and brother regarding his demeanor and statements about his treatment in service, the 1992 Presentence Investigation Report noting the Veteran's tearfulness when describing his military experience as "very racial" and bad, the evidence at least rises to the point of equipoise as to allow for application of the benefit of the doubt with regard to whether the Veteran in-fact encountered such experiences during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that the 1992 presentence report which documented the Veteran's emotional response when describing his experiences with racism in the military lends particular credibility to the Veteran's consistently reported history, as it was made approximately 20 years before the Veteran initiated his claim for service connection for an acquired psychiatric disorder.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

The Board also finds that the weight of the evidence supports a finding that the Veteran's current depressive disorder is etiologically related to his military service. The Board finds persuasive the July 2012 private psychiatrist's opinion that, when considering the Veteran's significant decompensation upon facing extensive racial discrimination by Army personnel when he was deployed to Germany, leading to substance abuse for solace and to control his frustrations, he could conclude with a reasonable degree of medical certainty that the Veteran's depression and continued dysfunction is directly associated with his military experiences.  When considered in combination with the service personnel records documenting successful service followed by a significant decline and quick succession of misconduct and punishments after arriving in Germany, as well as the March 2013 private psychiatric treatment note indicating traumatic events resulting in depressive symptoms and a sense of persecution, lay statements describing the Veteran's demeanor whenever talking about his military service, and the September 2012 private counselor letter stating that his treatment in the Army has "left a mark of 'hopelessness' in him, the evidence is found to demonstrate that the Veteran's major depressive disorder is etiologically related to his experiences during military service.

In so finding, the Board acknowledges that the VA examination reports both contain opinions that it was not at least as likely that the current psychiatric disorder was etiologically related to experiences of racial prejudice from service.  These opinions, however, suffer from deficiencies that decrease their probative value. 

The basis of the July 2013 examiner's opinion was that the Veteran's longstanding history of substance abuse likely contributed to the Veteran's mood problems, but the report did not address the Veteran's contention that he began using alcohol during service to self-medicate for his emotional problems resulting from his mistreatment.  Although service connection is precluded for primary alcohol abuse and for secondary disabilities resulting from primary alcohol abuse, service connection is appropriate if alcoholism is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); 38 U.S.C.A. § 1110.  

The July 2015 VA examiner placed a great deal of focus on the fact that the separation physical examination made no reference to any psychiatric symptoms or conditions, but provided no explanation for whether the Veteran's seemingly sudden decline in conduct upon arriving in Germany, resulting in a number of military punishments in quick succession, could be viewed as evidence of psychiatric symptoms or conditions.  The July 2015 examiner further stated that it would be "clearly medically speculative" to conclude that the Veteran's post-discharge psychiatric conditions were directly psychologically related to his alleged discrimination on active duty and not other post-discharge factors, but provided no support for such conclusion, thus further rendering the Board unable to rely on this conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  

Considering the above, the probative value of the VA examiners' negative etiological opinions is found to be outweighed by the private medical opinions positively associating the Veteran's current major depressive disorder with his experiences during military service, as well as the competent and credible lay statements of the Veteran and others describing an emotional decline during service, psychiatric symptoms since that time, and pattern of becoming tearful whenever describing his military experience.

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran has a current disability of major depressive disorder, the evidence is in relative equipoise as to allow for resolution of reasonable doubt in the Veteran's favor with regard to his experiences of racist treatment in service, and a preponderance of the evidence demonstrates the existence of an etiological link between the Veteran's current acquired psychiatric disorder and military service.  Therefore, entitlement to service connection for major depressive disorder is warranted.  See 38 U.S.C.A. §§1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


